DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 and 20
The cited prior art fails to disclose or suggest “a distal-side electrostatic cavity for displacing the mirror to increase a size of an optical cavity; and wherein a proximal-side electrostatic cavity is defined between the VCSEL device and the membrane device for displacing the mirror to decrease a size of the optical cavity” in combination with the rest of the limitations as recited in claim 1 based on the Applicant’s arguments (first to third paragraphs on page 7 and middle to last paragraphs on page 9 of 01/07/22 Remarks). Therefore, claim 1 is allowable over the cited prior art and dependent claims 2-9 and 20 are also allowable as they directly or indirectly depend on claim 1.
Claims 10-19 and 21
The cited prior art fails to disclose or suggest “using a distal-side electrostatic cavity to displace the mirror to increase a size of the optical cavity; and using a proximal-side electrostatic cavity to displace the mirror to decrease a size of the optical cavity” in combination with the rest of the limitations as recited in claim 10 based on the Applicant’s arguments (first to third paragraphs on page 7 and middle to last paragraphs on page 9 of 01/07/22 Remarks). Therefore, claim 10 is allowable over the cited prior art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YUANDA ZHANG/Primary Examiner, Art Unit 2828